OPINION

Per Curiam:

The district court dismissed an action to recover child support payments which had accrued under a divorce decree entered January 20, 1964. The dismissal was based on the court’s belief that an earlier refusal of the court to grant a post-divorce decree motion to reduce child support arrearages to judgment barred the instant action. This was error. Brown v. Vonsild, 91 Nev. 646, 541 P.2d 528 (1975); Folks v. Folks, 77 Nev. 45, 359 P.2d 92 (1961).
We reverse and remand for trial upon the issues raised by the pleadings.